Title: To James Madison from William Charles Coles Claiborne, 19 January 1809
From: Claiborne, William Charles Coles
To: Madison, James



Dr. Sir,
New Orleans, Jany. 19th. 1809.

I take the liberty to enclose for your perusal a Copy of the Answer of the Representatives of the Territory, to the address, I had the honor to deliver to the two Houses on the 14th. Instant.  This answer, (one Member only having voted against it) may be considered as conveying the political sentiments of the great majority of the people of the Territory; Indeed Sir, the Louisianians are becoming every day more attached to the American Government, & I am persuaded, that when the occasion serves, they will prove themselves worthy members of the American family.  I have nevertheless to regret the residence among us, of some foreigners; faithful friends of England, of Spain or of France, and the existence also of a faction in New-Orleans, (the remnants of Burrism) whose sole object is, to embarrass the administration, & to excite discontents.
I transmitted to the Secretary at War on the 10th. Instant, a copy of a second letter which the Mayor of New-Orleans, had addressed to me touching a traitorous association which he apprehended, was forming in this City; I trust and believe, there is no cause for any serious apprehension; one thing is certain, I have not been enabled to acquire such testimony concerning this project, as will justify the interference of the Civil Magistrates.  The surrender of the fugitive Slaves by Governor Salcedo, removes one cause which in a former letter I assigned for an augmentation of the army, on our Western Frontier; but I nevertheless continue of the opinion, that in the present state of our foreign Relations, it would be expedient to encrease the regular force in this Territory.  I repeat Sir, that however well disposed a great majority of the Inhabitants may be to the Government, (& really, I have no reason to doubt their fidelity) we could make, unless supported by a regular force, but a feeble defence.  Such is the State of our Settlements, & so numerous is the Negro’ population, that it would be unsafe to draw to any one point, the Body of the Militia.
I also enclose you, the answer of the Legislative Council to my address; you will perceive in it, sentiments alike patriotic with those, which have been expressed by the House or Representatives.  I have the honor to be, Sir, with great respect, your hble servt.

William C. C. Claiborne

